Mr. Justice Harker delivered the opinion of the Court. This is an appeal from a judgment for $140, recovered by appellee against appellant for assisting in the sale of a pacing horse which belonged to the latter. The evidence shows that from August 14, 1890, to September 14, 1891, appellee had charge of the horse for training and racing. Hot satisfied with the speed the horse was making, appellant, upon the last mentioned date, ordered his return from Rushville, Ind., where appellee had entered him in a race, and appellant then took charge of him and kept him until he was sold to John F. Eberhart of Buffalo, N. Y., for $1,425. The purchase of the horse was made by Eberhart through an agent, sent on to Peoria for that purpose. The service for which appellee claimed a commission of ten per cent, as testified to by him, was in advising appellant to advertise the horse for sale in two Chicago .stock journals and in working upon Eberhart’s agent when he came to purchase. Appellant denied that appelle'e ever advised him to advertise the horse for sale or gave him any advice or assistance about the sale of him. Eberhart’s agent testified that appellee had nothing whatever to do with his purchase of the horse and was not known in the deal. The evidence fully satisfies us that appellee had nothing whatever to do with the sale of the horse and that his claim for commission is fictitious and unjust. Being of that mind we reverse the judgment but do not remand the case.